Exhibit 10.5

FIRST AMENDMENT

OF

FEDERAL HOME LOAN BANK OF INDIANAPOLIS

2005 SUPPLEMENTAL EXECUTIVE THRIFT PLAN

(As Amended and Restated Effective January 1, 2008)

WHEREAS, the Federal Home Loan Bank of Indianapolis (the “Bank”) maintains the
Federal Home Loan Bank of Indianapolis 2005 Supplemental Executive Thrift Plan
(As Amended and Restated Effective January 1, 2008) (the “2005 SETP”); and

WHEREAS, pursuant to subsection 4.7(e)(iii) and Section 8.2, the Board of
Directors of the Bank (the “Board”) has determined to terminate the 2005 SETP,
effective as of December 23, 2009, the date as of which the Bank received notice
from the Federal Housing Finance Agency that the Board had authority to take
this action;

NOW, THEREFORE, pursuant to the power reserved to the Board under Article VIII
of the 2005 SETP, the 2005 SETP is hereby amended and terminated, effective as
of December 23, 2009, by adding a new Supplement B to read as follows:

“SUPPLEMENT B

TERMINATION

Section B-1 Application. The purpose of this Supplement is to terminate the
Plan, effective as of December 23, 2009 (the “Termination Date”). The provisions
of this Supplement supersede the provisions of the Plan to the extent necessary
to eliminate any inconsistency between the Plan and this Supplement.

Section B-2 Cessation of Benefit Accrual. A Participant’s benefit under the Plan
will be limited to his accrued benefit as of the Termination Date, which will
equal the Participant’s vested account balance as of December 23, 2009.
Participants will not accrue any additional benefits after the Termination Date;
provided, however, investment credits earned after the Termination Date shall
continue to be allocated to Investment Accounts.

Section B-3 Continued Participation. All employees who are Participants on the
Termination Date will continue as Participants with respect to their Investment
Account under the Plan until the balances in those Investment Accounts are
distributed to them or to their beneficiaries as provided under the terms of the
Plan. No other individual will become a Participant after the Termination Date.

Section B-4 Distribution of Benefits. Participants’ Investment Accounts will be
paid in a single sum on or after December 24, 2010, but in no event later than
December 24, 2011; provided, however, if a Participant dies before distribution
of his benefits under the Plan is made, the Participant’s entire balance



--------------------------------------------------------------------------------

under the Plan will be distributed to the Participant’s designated beneficiary
in the form of a single sum as soon as administratively practicable after the
Participant’s death.”

The Plan shall remain the same in all other respects.

IN WITNESS WHEREOF, the Federal Home Loan Bank of Indianapolis has caused this
amendment to be executed on its behalf by its duly authorized officers this 15th
day of March, 2010, but effective as of the date set forth above.

 

FEDERAL HOME LOAN BANK OF

INDIANAPOLIS

By:  

/s/ MILTON J. MILLER

  Milton J. Miller, President and   Chief Executive Officer

 

ATTEST:

/s/ JONATHAN R. WEST

Jonathan R. West, Senior Vice President

and General Counsel

 

2